UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22394 CHOU AMERICA MUTUAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Michael J. McKeen, Principal Financial Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 Date of fiscal year end: December 31 Date of reporting period: July 1, 2011 – September 30, 2011 Item 1.Schedule of Investments. CHOU EQUITY OPPORTUNITY FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (Unaudited) Security Shares Description Value Common Stock - 73.9% Communications - 21.1% Overstock.com, Inc. (a) $ Sprint Nextel Corp. (a) UTStarcom Holdings Corp. (a) Consumer Discretionary - 23.9% Aeropostale, Inc. (a) Office Depot, Inc. (a) RadioShack Corp. Ryanair Holdings PLC, ADR (a) Sears Holdings Corp. (a) The Gap, Inc. Consumer Staples - 1.4% Alliance One International, Inc. (a) MannKind Corp. (a) Village Farms International, Inc. (a) Financials - 22.7% Asta Funding, Inc. 18 Berkshire Hathaway, Inc., Class A (a) Citigroup, Inc. Flagstone Reinsurance Holdings SA MBIA, Inc. (a) The Goldman Sachs Group, Inc. Information Technology - 0.1% Dell, Inc. (a) Materials - 4.7% AbitibiBowater, Inc. (a) Total Common Stock (Cost $35,064,876) Security Principal Description Rate Maturity Value Corporate Convertible Bonds - 4.4% Consumer Staples - 4.4% $ MannKind Corp. % 12/15/13 Total Corporate Convertible Bonds (Cost $1,666,444) Security Shares Description Value Warrants - 5.2% Bank of America Corp. (a) JPMorgan Chase & Co. (a) Wells Fargo & Co. (a) Total Warrants (Cost $3,005,921) Total Investments in Securities - 83.5% (Cost $39,737,241)* $ Other Assets & Liabilities, Net – 16.5% Net Assets – 100.0% $ ADR American Depository Receipt PLC Public Limited Company (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2011. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock and Warrants. The Level 2 input displayed is a Corporate Convertible Bond. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. CHOU INCOME OPPORTUNITY FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (Unaudited) Security Shares Description Value Equity Securities - 2.6% Common Stock - 2.6% Energy - 2.6% Compton Petroleum Corp. (a) $ Materials - 0.0% 49 AbitibiBowater, Inc. (a) Total Common Stock (Cost $252,220) Total Equity Securities (Cost $252,220) Principal Description Rate Maturity Value Fixed Income Securities - 85.2% Corporate Convertible Bonds - 36.8% Communications - 0.8% $ Level 3 Communications, Inc. % 10/01/16 Consumer Staples - 23.8% MannKind Corp. 12/15/13 Financials - 8.1% CompuCredit Holdings Corp. 11/30/35 Materials - 4.1% USEC, Inc. 10/01/14 Total Corporate Convertible Bonds (Cost $2,137,964) Corporate Non-Convertible Bonds - 14.3% Communications - 13.0% Dex One Corp. 01/29/17 Level 3 Communications, Inc. (b) 02/01/19 Media General, Inc. 02/15/17 Morris Publishing Group, LLC 09/01/14 Materials - 1.3% Abitibi Consolidated, Inc. (Escrow Shares) (c) 12/23/49 Abitibi Consolidated, Inc. (Escrow Shares) (c) 12/23/49 Catalyst Paper Corp. (b) 12/15/16 Total Corporate Non-Convertible Bonds (Cost $875,950) Foreign Government Bonds - 5.2% Hellenic Republic Government Bond 09/20/40 Total Foreign Government Bonds (Cost $260,513) Syndicated Loans - 15.3% RH Donnelley, Inc. (d) 10/24/14 Total Syndicated Loans (Cost $1,423,373) U.S. Government & Agency Obligations - 13.6% U.S. Treasury Securities - 13.6% U.S. Treasury Bill (e) 11/17/11 Total U.S. Government & Agency Obligations (Cost $699,999) Total Fixed Income Securities (Cost $5,397,799) Total Investments in Securities - 87.8% (Cost $5,650,019)* $ Other Assets & Liabilities, Net – 12.2% Net Assets – 100.0% $ LLC Limited Liability Company (a) Non-income producing security. (b) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $275,600 or 5.4% of net assets. (c) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $2,185 or 0.0% of net assets. (d) Variable rate security. Rate presented is as of September 30, 2011. (e) Rate presented is yield to maturity. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2011. Level 1 Level 2 Level 3 Total Common Stock Energy $ $ - $ - $ Materials - - Corporate Convertible Bonds - - Corporate Non-Convertible Bonds - Foreign Government Bonds - - Syndicated Loans - - U.S. Government & Agency Obligations - - Total $ The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. Corporate Non-Convertible Bonds Balance as of 12/31/10 $ Change in Unrealized Appreciation / (Depreciation) ) Balance as of 09/30/11 $ Net change in unrealized appreciation / (depreciation) from investmentsheld as of 09/30/11 $ ) THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHOU AMERICA MUTUAL FUNDS By: /s/ Francis S.M. Chou Francis S.M. Chou, Principal Executive Officer Date: November 3, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Francis S.M. Chou Francis S.M. Chou, Principal Executive Officer Date: November 3, 2011 By: /s/ Michael J. McKeen Michael J. McKeen, Principal Financial Officer Date: November 3, 2011
